Order entered January 31, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00749-CV

                     WAL-MART STORES TEXAS, LLC, Appellant

                                             V.

                                 DAWN BISHOP, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-00763

                                          ORDER
       The Court has before it appellee’s January 30, 2017 unopposed third motion for an

extension of time to file her brief. We GRANT the motion and ORDER appellee’s brief filed

on or before March 1, 2017.

       The Clerk of the Court is DIRECTED to set this case at issue.



                                                    /s/   CRAIG STODDART
                                                          JUSTICE